
	
		II
		Calendar No. 2
		111th CONGRESS
		1st Session
		S. 2
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. Levin, Mr.
			 Kerry, Mr. Kennedy,
			 Mr. Begich, Mr.
			 Durbin, Mrs. Boxer,
			 Mr. Menendez, Mr. Bingaman, Mr.
			 Casey, Mr. Lautenberg,
			 Ms. Stabenow, Mrs. McCaskill, Mr.
			 Lieberman, Ms. Klobuchar,
			 Mrs. Clinton, Mr. Schumer, Ms.
			 Mikulski, and Mr. Brown)
			 introduced the following bill; which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To improve the lives of middle class families and provide
		  them with greater opportunity to achieve the American dream.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Middle Class Opportunity Act of
			 2009.
		2.Sense of
			 CongressIt is the sense of
			 Congress that Congress should enact, and the President should sign, legislation
			 to improve the lives of middle class families and provide them with greater
			 opportunity to achieve the American dream by—
			(1)providing middle
			 class tax relief while making the tax laws simpler and more reliable;
			(2)promoting
			 investments in the new economy and enacting policies that create good,
			 well-paying jobs in the United States;
			(3)enhancing the
			 incentives and protections to help middle class families adequately meet their
			 needs in retirement;
			(4)improving
			 programs to help families acquire the education and training to be productive
			 participants in the modern economy;
			(5)promoting
			 families by improving the access and affordability of child and elder
			 care;
			(6)restoring
			 fairness, prosperity, and economic security for working families by ensuring
			 workers can exercise their rights to freely choose to form a union without
			 employer interference; and
			(7)removing barriers
			 to fair pay for all workers.
			
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
